NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               PAUL T. CHALSTROM,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7033
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-713, Judge Bruce E.
Kasold.
             __________________________

              Decided: December 9, 2010
              __________________________

   MICHAEL J. CARROLL, Babich, Goldman, Cashatt &
Renzo, Des Moines, Iowa, for claimant-appellant.

    COURTNEY S. MCNAMARA, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were TONY WEST, Assis-
CHALSTROM   v. DVA                                       2


tant Attorney General, JEANNE E. DAVIDSON, Director,
and HAROLD D. LESTER, JR., Assistant Director. Of coun-
sel on the brief were MICHAEL J. TIMINSKI, Deputy Assis-
tant General Counsel, and DANA RAFFAELLI, Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
                __________________________

     Before DYK, PROST, and MOORE, Circuit Judges.
PROST, Circuit Judge.


     Appellant Paul T. Chalstrom appeals from a decision
of the United States Court of Appeals for Veterans Claims
(“Veterans Court”), affirming the Board of Veterans’
Appeals’ (“Board’s”) denial of his claim for entitlement to
service connection for nephropathy, gout, and hyperten-
sion.    Chalstrom v. Shinseki, No. 08-713, 2009 WL
3157583 (Ct. Vet. App. Oct. 2, 2009). We dismiss for lack
of jurisdiction.

                        BACKGROUND

    Mr. Chalstrom served on active duty in the United
States Army from June 1969 through March 1971. Based
on his service, Mr. Chalstrom filed a claim for service
connection for nephropathy, gout, and hypertension with
the U.S. Department of Veterans Affairs (“VA”) Regional
Office (“RO”). In June 2004, the RO denied service con-
nection for nephropathy. In October 2006, the RO also
denied service connection for gout and hypertension. Mr.
Chalstrom appealed to the Board.

    The Board noted that Mr. Chalstrom’s service medical
records did not contain evidence of nephropathy, gout, or
hypertension. Further Mr. Chalstrom’s nephropathy was
3                                        CHALSTROM   v. DVA


diagnosed twenty years after service discharge, his hyper-
tension was diagnosed twenty-five years after discharge,
and his gout was diagnosed more than thirty years after
discharge. Weighing the available evidence, the Board
determined that the preponderance of evidence was
against Mr. Chalstrom’s claims.

    The Veterans Court affirmed the decision of the
Board. The Veterans Court noted that the Board weighed
the available VA medical opinions and the opinion of a
private nurse practitioner and determined that the pri-
vate nurse practitioner’s opinion was based on factual
error. See Chalstrom, at *2. Thus, the Veterans Court
held that the Board’s decision denying service connection
for nephropathy, gout, and hypertension was not clearly
erroneous. Id.

                       DISCUSSION

     On appeal, Mr. Chalstrom argues that the private
medical opinion evidence in support of his claim of service
connection is at least in equipoise with the VA examina-
tions and that the Veterans Court therefore erred in not
giving him the benefit of the doubt. See 38 U.S.C. § 5107.
Mr. Chalstrom asks this court to either reverse the Veter-
ans Court’s determination as clearly erroneous or remand
for further consideration of the private medical opinion.

    The government argues that Mr. Chalstrom should be
precluded from raising his argument that the evidence of
the private and VA medical opinions are at least in equi-
poise. The government contends that this argument was
not raised before the Veterans Court. The government
further asserts that even if the new argument is not
waived, this court should dismiss for lack of jurisdiction.
Finally, the government asserts that the Veterans Court
CHALSTROM   v. DVA                                        4


properly determined that the Board did not clearly err
and that a remand would be inappropriate because the
Veterans Court is not authorized to weigh the evidence.

    “Our jurisdiction to review the decisions of the [Veter-
ans Court] is limited by statute.” Summers v. Gober, 225
F.3d 1293, 1295 (Fed. Cir. 2000). While this court is
authorized to “decide all relevant questions of law, includ-
ing interpreting constitutional and statutory provisions,”
we cannot adjudicate “(A) a challenge to a factual deter-
mination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case,” unless a consti-
tutional issue is presented. 38 U.S.C. § 7292(d).

    As a preliminary matter, we note that—at the Veter-
ans Court—Mr. Chalstrom raised the argument that “the
Board’s statement of reasons or bases is inadequate with
regard to its assignment of greater weight to the 2006 VA
medical opinion (and a 2004 VA medical opinion) than to
an April 2006 nurse practitioner’s opinion.” Chalstrom, at
*2. However, even accepting his arguments on appeal as
not being waived is of no moment because we lack juris-
diction over his appeal. Mr. Chalstrom’s arguments
would require this court to review the record evidence on
the merits. We are not authorized by Congress to review
a challenge to a factual determination or to a law or
regulation as applied to the facts of a particular case
unless the appeal presents a constitutional issue. See 38
U.S.C. § 7292(d)(2). Because Mr. Chalstrom does not
raise a constitutional issue that provides a basis for our
court to hear his case, we lack jurisdiction over his ap-
peal.

                          COSTS

   Each party shall bear its own costs.
5               CHALSTROM   v. DVA


    DISMISSED